___________

                                     No. 96-2069
                                     ___________

Lee Morris,                               *
                                          *
              Appellant,                  *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   Eastern District of Missouri.
United States of America,                 *
                                          *          [UNPUBLISHED]
              Appellee.                   *


                                     ___________

                        Submitted:   January 14, 1997

                            Filed:   January 29, 1997
                                     ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Lee Morris appeals the district court's1 denial of his 28 U.S.C. §
2255 motion without an evidentiary hearing.        After de novo review, we are
convinced that Morris is not entitled to relief.        Accordingly, we affirm.
See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Stephen N. Limbaugh, United States District
Judge for the Eastern District of Missouri.